t c no united_states tax_court new york football giants inc petitioner v commissioner of internal revenue respondent docket no filed date respondent r sent petitioner p an s_corporation a notice_of_deficiency in which r determined that p was subject_to the built-in gains tax under sec_1374 i r c for payments p received in fiscal years and r issued no notice of final s_corporation administrative adjustment to p for fiscal years or r contends that the notice_of_deficiency is invalid as to fiscal years and and prohibited by sec_6225 and i r c for those years because the built-in gains tax is a subchapter_s_item sec_301 6245-1t temporary proceed admin regs fed reg date that must be determined ina unified_audit and litigation procedure for an sdollar_figurecorporation p contends that the built-in gains tax is not a subchapter_s_item and that sec_301 6245-1t temporary proced admin regs is invalid -- - held sec_301 6245-1t temporary proced admin regs is valid held further the built-in gains tax imposed under sec_1374 i r c a subchapter_s_item that must be determined in a unified_audit and litigation procedure for an s_corporation michael a guariglia for petitioner julia a cannarozzi for respondent opinion colvin judge respondent determined that petitioner is liable for built-in gains tax of dollar_figure for fiscal_year ’ dollar_figure for fiscal_year and dollar_figure for fiscal_year and for accuracy-related_penalties under sec_6662 of dollar_figure for fiscal_year dollar_figure for fiscal_year and dollar_figure for fiscal_year petitioner has been an s_corporation since this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction as to fiscal years and respondent contends that the notice_of_deficiency is invalid as to fiscal years and and prohibited by sec_6225 and for those years because the proposed built-in gains tax for which respondent determined petitioner is liable under ' petitioner used a fiscal_year ending date and date and - - sec_1374 for fiscal years and is a subchapter_s_item that must be determined in a unified_audit and litigation procedure for an s_corporation petitioner contends that the built-in gains tax is not a subchapter_s_item as discussed below we agree with respondent section references are to the internal_revenue_code unless otherwise indicated background petitioner is a corporation the principal_place_of_business of which was in bast rutherford new jersey petitioner was incorporated in and owns and operates the new york giants a professional football franchise in the national football league nfl in the nfl began exploring the possibility of expansion and began considering various franchise applications petitioner elected on date to be treated as an s_corporation under sec_1361 later in the nfl awarded new franchises to charlotte and jacksonville the expansion agreements reguired the new franchises to pay expansion payments in six installments to petitioner and the member teams of the nfl petitioner reported its share of the nfl expansion payments as capital_gains not subject_to the built-in gains tax imposed q4e- on s_corporations by section on its s_corporation tax returns forms 1120s u s income_tax returns for an s_corporation for fiscal years and respondent sent petitioner a notice_of_deficiency in which respondent determined that petitioner was subject_to the built-in gains tax under sec_1374 for the expansion payments petitioner received in fiscal years and as of the time respondent filed the motion to dismiss respondent had issued no notice of final s_corporation administrative adjustment fsaa to petitioner for fiscal_year or discussion a respondent’s motion to dismiss for lack of jurisdiction respondent contends that the notice_of_deficiency was invalid and that we lack jurisdiction as to petitioner’s fiscal years and because the proposed built-in capital_gains adjustments to petitioner’s and returns were subchapter_s items that must be determined in a unified_audit and litigation proceeding the adjustments to petitioner’s fiscal years sec_1374 imposes a corporate level tax on the recognized built-in gains of an s_corporation that has converted from c_corporation to s_corporation status see discussion pp below the s_corporation audit and litigation procedures sec_6241 through were repealed effective for tax years beginning after date by the small_business job protection act of publaw_104_188 sec c 110_stat_1781 thus petitioner’s fiscal_year is not affected by those procedures - - and arise from respondent’s determination that petitioner is liable for the sec_1374 built-in gains tax for franchise payments it received in those years petitioner contends that the built-in gains tax is not a subchapter_s_item and that sec_301 6245-1t temporary proced admin regs fed reg date which defines a subchapter_s_item to include the sec_1374 built-in gains tax 1s invalid as discussed next we agree with respondent b subchapter_s unified_audit and litigation procedures the s_corporation audit and litigation procedures sections were enacted to provide a method for unified treatment of subchapter_s items among the shareholders subchapter_s_revision_act_of_1982 publaw_97_354 96_stat_1691 see s rept pincite 1982_2_cb_718 see also 116_tc_5 n 95_tc_74 a subchapter_s_item is any item of an s_corporation to the extent regulations provide that the item is more appropriately determined at the corporate level than at the shareholder level sec 95_tc_1 the correct_tax treatment of subchapter_s items is determined in a unified proceeding at the corporate level rather than in separate actions against each shareholder sec_6241 and univ heights at hamilton corp v commissioner t c 87_tc_783 allen family food inc v commissioner tcmemo_2000_ see s rept pincite 1982_2_cb_718 no fsaa was issued to petitioner or to its shareholders thus if the built-in gains tax is a subchapter_s_item as respondent contends the notice_of_deficiency is invalid to the extent it relates to that item for petitioner’s fiscal years and c the built-in gains tax sec_1374 imposes a corporate level tax on an s corporation’s built-in_gain recognized during the 10-year period beginning with the first taxable_year for which the corporation was an s_corporation sec_1374 d built-in_gain is measured by the appreciation in value of any asset over its adjusted_basis as of the time a corporation converts from c to s status h conf rept vol ii at ii-203 1986_ 3_cb_1 see also sec_1374 b 116_tc_1 115_tc_349 an s s_corporation is liable for the built-in gains tax on the disposition of any asset except to the extent that it establishes that it did not own the asset on the day it converted from c to s status or the fair_market_value of the asset was less than its adjusted_basis on the first day of the first taxable_year for - which it was an s_corporation sec_1374 d petitioner’s contentions section provides that the term ‘subchapter s item’ means any item of an s_corporation to the extent regulations prescribed by the secretary provide that such item is more appropriately determined at the corporate level than at the shareholder level sec_301 6245-1t a vi g temporary proced admin regs fed reg date defines subchapter_s items to include taxes that are imposed at sec_301 6245-1t temporary proced admin regs fed reg date defines subchapter_s items in part as follows sec_301 6245-1t subchapter_s items a in general for purposes of subtitle f of the internal_revenue_code_of_1986 the following items which are required to be taken into account for the taxable_year of an s_corporation under subtitle a of the code are more appropriately determined at the corporate level than at the shareholder level and therefore are subchapter_s items the s_corporation aggregate and each shareholder’s share of and any factor necessary to determine each of the following vi other_amounts determinable at the corporate level with respect to corporate assets investments transactions and operations necessary to enable the s_corporation or the shareholders to determine-- g the taxes imposed at the corporate level such as the taxes imposed under sec_56 sec_1374 or sec_1375 emphasis added --- - the corporate level specifically including the sec_1374 built-in gains tax petitioner contends that the regulation is invalid because it subjects the corporate entity to unified_audit and litigation procedures petitioner contends in the alternative that the sec_1374 tax is not a subchapter_s_item of the corporation but rather an s item of the shareholders to support this petitioner contends that the built-in gains tax is a subchapter sdollar_figureitem only to the extent it affects e reduces the share of net_income passed through to each of the s corporation’s shareholders eb whether sec_301 6245-1t temporary proced admin regs is invalid sec_301 6245-1t temporary proced admin regs supra was promulgated pursuant to a specific grant of authority in section as a legislative_regulation it is entitled to greater deference than an interpretative_regulation promulgated under the secretary’s general rulemaking power under sec_7805 peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir and is invalid only if it is arbitrary capricious or manifestly contrary to the statute 467_us_837 citing 784_f2d_66 2d cir affg t cc --- - petitioner contends that sec_301 6245-1t temporary proced admin regs supra is invalid because it is illogical and inconsistent with the internal_revenue_code petitioner contends that congress extended the tax equity fiscal responsibility act of tefra publaw_97_248 96_stat_324 rules only to the shareholders of an s_corporation and not to the s_corporation itself and thus the regulation is contrary to the language of the code petitioner’s claim misses the mark the regulation is consistent with the statutory scheme for unified_audit and litigation procedures a subchapter_s_item is any item of a subchapter_s_corporation to the extent that regulations provide that the item is more appropriately determined at the corporate level than at the shareholder level sec the regulations provide that the taxes imposed at the corporate level namely taxes imposed under sec_56 sec_1374 and sec_1375 are subchapter_s items because they are more appropriately determined at the corporate level the built-in gains tax of sec_1374 is more appropriately determined at the corporate level because it relates to assets held by the corporation when it converted from a c to an s_corporation sec_301 6245-1t a temporary proced admin regs fed reg date also includes in the definition of subchapter_s items the s_corporation aggregate and each shareholder’s share of items of loss of the corporation the sec_1374 tax is treated as a loss sustained by the s - corporation during the taxable_year sec_1366 thus the loss arising from the sec_1374 tax is a subchapter_s_item under sec_301 6245-1t a temporary proced admin regs supra petitioner’s contention that the regulation is illogical fails to meet the chevron standard under which we invalidate a regulation if it is arbitrary capricious or contrary to the statute see also united_states v mead corp u s -__ 121_sct_2164 administrative implementation of a particular statutory provision qualifies for chevron_deference when it appears that congress delegated authority to the agency generally to make rules carrying the force of law and that the agency interpretation claiming deference was promulgated in the exercise of that authority we reject petitioner’s contention that sec_301 6245-1t a vi g temporary proced admin regs supra is arbitrary capricious or manifestly contrary to section f conclusion under section as already noted the unified_audit and sec_1366 provides as follows treatment of tax imposed on built-in gains - if any_tax is imposed under sec_1374 for any taxable_year on an s_corporation for purposes of subsection a the amount so imposed shall be treated as a loss sustained by the s_corporation during such taxable_year the character of such loss shall be determined by allocating the loss proportionately among the recognized built-in gains giving rise to such tax litigation procedures apply to tax items of an s_corporation that are more appropriately determined at the corporate level thus only the tax items of the corporation constitute subchapter sdollar_figureitems s_corporations are liable for certain corporate level taxes including the sec_1374 built-in gains tax since this tax is assessed against and paid directly by the s_corporation the shareholders of the corporation are not liable for the tax determinations whether the s_corporation owned the appreciated asset on the first day of its first taxable_year as an s_corporation and as to the fair_market_value and adjusted_basis of the asset as of that time are appropriately made at the corporate level and must be made before determining whether the built-in gains tax applies to the disposition of the asset the sec_1374 built-in gains tax is a subchapter_s_item because it is determined solely based on events at the corporate level as opposed to an affected_item or nonsubchapter s item that requires a factual determination at the shareholder level we conclude that the sec_1374 built-in gains tax is a subchapter_s_item and that we lack jurisdiction in this proceeding to decide whether the tax applies for petitioner’s -- fiscal years and accordingly we will grant respondent’s motion to dismiss and to strike as to petitioner’s fiscal years and in view of the foregoing an appropriate order will be issued petitioner did not agree to extend the time to assess tax for fiscal_year however the tax_matters_person agreed on behalf of the shareholders to extend the time to assess tax for that year petitioner filed a motion to dismiss for lack of jurisdiction as to fiscal_year in which petitioner contends that respondent is barred from assessing a deficiency for fiscal_year because respondent mailed the notice_of_deficiency more than years after petitioner filed its fiscal_year return petitioner’s motion follows from petitioner’s contention that the built-in gains tax is not a subchapter_s_item and thus respondent is barred from assessing a deficiency for fiscal_year because the 3-year period for assessment of tax provided by sec_6501 has expired based on our holding that the built-in gains tax is a subchapter_s_item the notice_of_deficiency for fiscal years and is invalid a notice of s_corporation administrative adjustment fsaa should have been issued for those years
